United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20078
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

WALTER CLANCY ROBINSON

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-382-1
                      --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Walter Clancy Robinson pleaded guilty to bank fraud and

aiding and abetting and was sentenced to 71 months of

imprisonment, five years of supervised release, $43,682 in

restitution, and a $100 special assessment.

     Robinson argues that under Blakely v. Washington, 542 U.S.
296 (2004), and United States v. Booker, 543 U.S. 220 (2005),

his Sixth Amendment rights were violated when the district court

held him accountable under relevant conduct for three fraudulent


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20078
                                 -2-

checks that were ordered and deposited by others after his arrest

based on facts that were not admitted by him or found by a jury.

Robinson preserved this issue in the district court.     See United

States v. Akpan, 407 F.3d 360, 376 (5th Cir. 2005).    Therefore,

we review Robinson’s claim for harmless error.    See United States

v. Pineiro, 410 F.3d 282, 284 (5th Cir. 2005).

     The district court committed a Booker error by increasing

Robinson’s sentence based on facts that were neither admitted by

him nor found by a jury beyond a reasonable doubt.     See Booker,
543 U.S. at 244.    The Government has not demonstrated that the

district court’s error was harmless beyond a reasonable doubt.

See Pineiro, 410 F.3d at 285.    Accordingly, we vacate Robinson’s

sentence and remand for resentencing.

     Robinson also argues that loss amounts other than the amount

to which he pled guilty do not constitute relevant conduct under

U.S.S.G. § 1B1.3.    However, because we are vacating and remanding

Robinson’s entire sentence, we need not address this issue.    See

Akpan, 407 F.3d at 377 n.62.

     SENTENCE VACATED; CASE REMANDED.